Citation Nr: 0914311	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to post-traumatic stress 
disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder.

3.  Entitlement to service connection for diverticulitis, 
diverticulosis, and irritable bowel condition, to include as 
secondary to post-traumatic stress disorder.

4.  Entitlement to service connection for gastroesophageal 
reflux disorder and hiatal hernia, to include as secondary to 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The evidence of record does not show erectile 
dysfunction, hypertension, diverticulitis, diverticulosis, 
irritable bowel condition, gastroesophageal reflux disorder 
(GERD) or hiatal hernia related to active service. 

2.  The evidence of record does not show erectile 
dysfunction, hypertension, diverticulitis, diverticulosis, 
irritable bowel condition, GERD or hiatal hernia to have been 
caused or aggravated by the Veteran's service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in, or aggravated 
by, active military service, and was not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and was not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Diverticulitis, diverticulosis, and irritable bowel 
condition were not incurred in, or aggravated by, active 
military service, and are not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  GERD and hiatal hernia were not incurred in, or 
aggravated by, active military service, and are not 
proximately due to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's November 2004 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the Veteran's claims for 


service connection herein.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and personnel records, as well as his 
identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, medical 
opinions concerning the etiology of the conditions claimed on 
appeal have been obtained.  Accordingly, the Board finds that 
a further medical opinion regarding these conditions is not 
required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis herein focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Historically, the Veteran served on active duty in the Marine 
Corps from December 1965 to December 1967.  A review of his 
service treatment records is completely silent as to any 
complaints or diagnoses of erectile dysfunction, 
hypertension, diverticulitis, diverticulosis, irritable bowel 
condition, GERD or hiatal hernia.  His November 1967 
separation examination noted essentially normal findings 
throughout.  His blood pressure was listed as 134/86.

Service connection has been established for PTSD, rated 70 
percent disabling, and tinnitus, rated 10 percent disabling 
since March 2004.

A.  Erectile Dysfunction

The Veteran filed his present claim seeking service 
connection for erectile dysfunction, including as secondary 
to service-connected post-traumatic stress disorder (PTSD), 
in October 2004.

After reviewing the Veteran's claims file, the Board finds no 
evidence of erectile dysfunction having been incurred or 
aggravated during his active duty military service.  His 
inservice and post treatment reports are silent as to this 
condition until 2001, over thirty-three years after his 
discharge from military service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  At 
his December 2004 VA general physical examination, the 
Veteran reported a history of erectile dysfunction for the 
past three to five years.  Moreover, there is no medical 
evidence of record linking the Veteran's current erectile 
dysfunction to his active military service.  

The Board also finds that there is no medical evidence of 
record relating the Veteran's current erectile dysfunction to 
his service-connected disabilities.  Specifically, a VA 
examiner in March 2008, following a physical examination of 
the Veteran and review of his claims file, opined that the 
Veteran's erectile dysfunction was not caused or aggravated 
by his service-connected PTSD.  In 


support of this conclusion, the VA examiner stated that there 
was no documentation in the pertinent literature that 
specifically stated that PTSD caused mechanical inabilities 
to obtain an erection.  The VA examiner also noted that the 
Veteran took a number of medications for his blood pressure 
and also had other medical comorbidities, and that these were 
likely the cause of his erectile dysfunction.  Finally, the 
VA examiner noted that he could not determine any aggravation 
issues, as the Veteran did not have any mechanical issues 
with an ability to obtain an erection.  As noted on his 
December 2004 VA general physical examination, the Veteran's 
erectile dysfunction responded to Viagra.

The statements of the Veteran herein are not sufficient to 
prove that any diagnosed erectile dysfunction is related to 
service or to his service-connected PTSD.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not physician, the Veteran is not qualified to make a 
determination that his erectile dysfunction is related to 
service or to his service-connected PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of medical evidence that the Veteran's current 
erectile dysfunction is related to his active military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
Veteran's claim for service connection for erectile 
dysfunction.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

According to VA's SCHEDULE FOR RATING DISABILITIES, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 


predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 Note (1) (2008).

After reviewing the Veteran's claims file, the Board finds 
that the evidence of record does not support the Veteran's 
claim of service connection for hypertension on a direct 
basis.  The Veteran's service treatment records are negative 
for hypertension, and there is no evidence that this 
condition was incurred in or aggravated by his military 
service.  In making this determination, the Board points out 
that the Veteran was first diagnosed with hypertension in 
November 1982, over fourteen years after his discharge from 
the service.  See Mense, 1 Vet. App. at 356.  Moreover, there 
is no medical evidence of record linking the Veteran's 
current hypertension to his active military service.  

The Board also finds that the evidence of record does not 
support the conclusion that the Veteran's current 
hypertension was caused or aggravated by his service-
connected PTSD.  The VA examiner in December 2004 opined, 
following a physical examination of the Veteran and review of 
his claims file, that the Veteran's hypertension was "less 
likely as not caused by or a result of his service-connected 
PTSD."  In support of this opinion, the VA examiner 
indicated that the Veteran's hypertension was essential 
hypertension, and that medical literature did not support 
that PTSD caused physiologic changes that resulted in 
essential hypertension.  The VA examiner in March 2008 stated 
that PTSD was not shown to cause hypertension, and that no 
determination could be made as to whether the Veteran's PTSD 
aggravated his hypertension.  Specifically, the VA examiner 
noted that there was no documentation in current medical 
literature which stated that PTSD specifically caused 
hypertension.  

In this case, the Veteran's statements, as a lay person, are 
not competent evidence to assert that a relationship exists 
between his hypertension and his service-connected 
disabilities, or to otherwise assert medical causation.  See 
Espiritu, 2 Vet. App. at 495.  

In the absence of competent medical evidence that 
hypertension is related to the Veteran's military service or 
was caused or aggravated by a service-connected disability, 
the preponderance of the evidence is against the Veteran's 
claim for service connection for hypertension.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 
(1990).

C.  Diverticulitis, Diverticulosis, and Irritable Bowel 
Condition

After reviewing the Veteran's claims file, the Board finds 
that there is no evidence of diverticulitis, diverticulosis, 
or an irritable bowel condition having been incurred or 
aggravated during his active duty military service.  His 
service medical records are completely silent as to any of 
these conditions.  Thereafter, post service treatment records 
do not show any treatment for any of these conditions until 
2003, over thirty-five years after the Veteran's discharge 
from service.  See Mense, 1 Vet. App. at 356.  Specifically, 
a December 2003 treatment report noted findings of hemoccult 
positive stools.  A follow-up barium enema, performed in 
December 2003, revealed an impression of sigmoid 
diverticulosis, which was also diagnosed in a January 2004 
flexible sigmoidoscopy report.  A December 2004 VA 
genitourinary found symptomatology consistent with irritable 
bowel syndrome and objectively-diagnosed diverticulosis 
/diverticulitis, and as such, these disorders were diagnosed.

In support of his claim, the Veteran submitted an internet 
article stating that, "[m]any doctors believe that a person 
with painful diverticular disease actually has both 
diverticulosis and irritable bowel syndrome."

There is no medical evidence of record linking the Veteran's 
current diverticulitis, diverticulosis, or irritable bowel 
syndrome to his active military service.  As noted above, 
there is no evidence of either condition shown during service 
or for more than thirty-five years thereafter.  Id. 

The statements of the Veteran are not sufficient to prove 
that any diagnosed diverticulitis, diverticulosis, or 
irritable bowel syndrome is related to service or to his 
service-connected PTSD.  Espiritu, 2 Vet. App. at 495.  

While a diagnosis of diverticulitis, diverticulosis or 
irritable bowel syndrome has been shown by the evidence of 
record, there is no competent evidence indicating that this 
condition was caused or aggravated by the Veteran's service-
connected PTSD.  The VA examiner in March 2008, following a 
physical examination of the Veteran and a review of his 
claims file, opined that the Veteran's diverticulosis or 
irritable bowel syndrome was not shown to have been caused or 
aggravated by his service-connected PTSD.  In support of this 
opinion, the VA examiner stated that PTSD did not 
specifically cause diverticulosis or irritable bowel 
conditions.  The VA examiner further noted that the Veteran 
continued to get daily diarrhea with once a month 
constipation, regardless of his mental status.  Moreover, the 
VA examiner noted that the Veteran had no symptomatology with 
his diverticulosis.  Thus, the only competent opinion of 
record concerning a relationship between the veteran's 
current diverticulitis, diverticulosis, or irritable bowel 
syndrome and his service-connected PTSD is in the negative.
  
In the absence of medical evidence that the Veteran's current 
diverticulitis, diverticulosis, or irritable bowel syndrome 
is related to his military service or was caused or 
aggravated by a service-connected disability, the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

D.  Gastroesophageal Reflux Disorder and Hiatal Hernia

After reviewing the Veteran's claims file, the Board finds 
that there is no evidence of GERD or hiatal hernia having 
been incurred or aggravated during his active duty military 
service.  The first evidence of record noting complaints of 
or treatment for GERD or hiatal hernia is not shown for over 
thirty years after the Veteran's 


discharge from the service.  See Mense, 1 Vet. App. at 356.  
On his December 2004 VA genitourinary examination, the 
Veteran reported a history of GERD-type symptoms for the past 
ten years.  

Moreover, while a diagnosis of GERD and hiatal hernia has 
been shown by the evidence of record, there is no competent 
evidence indicating that either condition was caused or 
aggravated by the Veteran's service-connected PTSD.  The 
March 2008 VA examination for esophagus and hiatal hernia 
noted that the VA examiner had examined the Veteran and 
reviewed his claims file.  The VA examiner then opined that 
the Veteran's GERD and hiatal hernia was not caused or 
aggravated by his PTSD.  In support of this opinion, the VA 
examiner indicated that there was no documentation in the 
literature that specifically stated PTSD caused hiatal hernia 
or reflux disease.  The VA examiner further opined that 
aggravation of these conditions due to PTSD could not be 
determined.  Specifically, the VA examiner stated:

The Veteran states that he wakes up twice 
a month at night with regurgitation.  He 
says he is up all night anyway because of 
his nightmares and flashbacks.  When I 
asked him what specifically causes the 
regurgitation twice a month, which may 
vary, he says it may occur on its own, 
usually due to a heavy meal or possibly 
gravies.  It may last about one hour, he 
will go to the bathroom, he does not 
vomit, he will drink some water, and it 
settles down.  He denies nausea or 
vomiting.  Therefore I cannot determine 
any (permanent) aggravation issues.  

The statements of the Veteran alone are not sufficient to 
prove that any diagnosed GERD or hiatal hernia is related to 
service or to his service-connected PTSD.  Espiritu, 2 Vet. 
App. at 495.  

In the absence of medical evidence that GERD or hiatal hernia 
is related to the Veteran's military service or was caused or 
aggravated by a service-connected disability, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for GERD and hiatal hernia.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for erectile dysfunction, to include as 
secondary to PTSD, is denied.

Service connection for hypertension, to include as secondary 
to PTSD, is denied.

Service connection for diverticulitis, diverticulosis, and 
irritable bowel condition, to include as secondary to PTSD, 
is denied.

Service connection for gastroesophageal reflux disorder and 
hiatal hernia, to include as secondary to PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


